Citation Nr: 1636240	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for recurrent parotitis.

2.  Entitlement to service connection for right side hearing loss disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to November 2008, and from August 2010 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2011, the Veteran appeared before a Decision Review Officer.  An Informal Conference Report is associated with the record.  The record shows that the Veteran opted for an RO hearing instead of a Board hearing in this appeal.  See Correspondence (January 19, 2010).  Therefore, the Veteran's Board hearing request is deemed withdrawn.

The Board notes that the Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of entitlement to service connection for right side hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Parotitis was incurred during active duty and is a recurrent disorder.


CONCLUSION OF LAW

The criteria for service connection for parotitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefit sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Having carefully reviewed the evidence of record, the Board finds that the evidence supports the claim for service connection for parotitis.  Service treatment records (STRs) reflects that the Veteran was treated for parotitis in September 2004.  In February 2013, the Veteran was diagnosis with "recurrent parotitis;" it was noted at that time that the Veteran was "seen in 2006 for same."  The Veteran is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board further finds that he is credible in view of corroborating evidence of recurrent parotitis.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that service connection for recurrent parotitis is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for recurrent parotitis is granted.


REMAND

After careful review of the evidence, the Board finds that remand is necessary.

First, under 38 U.S.C.A. § 19.31 (b)(1), issuance of a Supplemental Statement of the Case (SSOC) is required if the AOJ received additional pertinent evidence after a statement of the case has been issued.  Here, the record reflects that additional pertinent evidence (i.e. Report of VA examination dated in November 2011) was received following issuance to the Veteran of the most recent Supplemental Statement of the Case.

Second, VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  Here, the record suggests that there is outstanding medical evidence in regards to the Veteran's claim for service connection for right side hearing loss disability.  In this regard, the Board observes that the record does not include the pertinent audiogram findings referenced by the February 2009 rating decision or the May 2013 VA hearing workup.  Specifically, the February 2009 rating decision refers to a September 16, 2003 reference audiogram, but this is not included in the claims file before the Board.  VA treatment note dated May 22, 2013 reflects that the Veteran was scheduled by "Employee Health" as part of a medical workup to establish clearance for a driving assignment.  It was noted that the "Thresholds to pure tones were obtained with TDH headphones."  The results were indicated as "Pass," but the specific audiometric findings were not reported.

Additionally, the claims file includes a "Health Record" of Guthrie Army Health Center (AHC), which reflects periodic exam of hearing; procedures were described as "Threshold Audiogram (Pure Tone) x 1."  Health records dated July 14, 2008 and July 22, 2008 reflects the same.  Health record of the Darnall Army Medical Center (AMC) dated August 11, 2010 reflects that the Veteran was seen in the "SRP Hearing Conservation" Clinic.  There were no findings recorded but the assessment reflects this was a periodic prevention examination, work-related.  Health record of the William Beaumont AMC dated July 26, 2011 reflects that the Veteran presented for post deployment hearing screening and procedures were noted as "Audiometry Group Testing x 1."  It is unclear whether there are audiograms or audiometric findings associated with these hearing exams, which should be clarified on remand.

Third, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A (d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  While VA is not required to provide a medical examination in all cases, once VA undertakes the effort to provide an examination that examination must be an adequate one.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  Here, the record shows that a VA audiological examination was conducted in November 2011.  The examiner noted that the claims file was unavailable for review and referenced an August 2011 audiogram as showing "normal hearing sensitivity bilaterally."  However, the claims file before the Board does not include any August 2008 audiogram showing normal hearing.  In view of this, the Board believes that the Veteran should be afforded another VA audiological examination to ascertain whether he has a hearing loss disability for VA purposes; and the VA claims file should be reviewed in conjunction with this examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding pertinent records to include a complete copy of all service treatment records, Army National Guard medical records, and copies of all audiograms.  The AOJ should associate a copy of the September 16, 2003 reference audiogram with the claims file along with any other audiograms conducted during service and in conjunction with the May 2013 VA hearing work-up.  The AOJ should notify the Veteran of any unsuccessful attempts to obtain these records and afford him the opportunity to provide the records.  All attempts to obtain the outstanding records should be documented and associated with the claims file.

2.  The Veteran should be scheduled for a VA audiological examination to ascertain whether he has a hearing loss disability for VA purposes.  A detailed medical history should be obtained.  The claims file should be reviewed and noted in the report.  If a hearing loss disability is shown for VA purposes, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) etiologically related to service.  The examiner should accept that the Veteran had acoustic trauma in service as he is service-connected for tinnitus related to service.  A complete rationale for all opinions is required.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


